Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 13-BG-270

                    IN RE SEAN PATRICK GJERDE, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 479588)

                          On Report and Recommendation
                    of the Board on Professional Responsibility
                                  (BDN-115-13)

(Submitted May 14, 2015                                    Decided May 14, 2015)

      Before FISHER and EASTERLY, Associate Judges, and FARRELL, Senior
Judge.

      PER CURIAM: On December 18, 2012, in the United States District Court for

the Eastern District of California, respondent Sean Patrick Gjerde pleaded guilty to

the felony offense of conspiracy to commit mail fraud and to make false statements

in mortgage applications, in violation of 18 U.S.C. §§ 371, 1341, and 1014. He

was sentenced to imprisonment on September 24, 2013. “[A] valid guilty plea acts

as a conviction of the crime charged, as well as an admission of all the material

facts alleged by the government.” In re Untalan, 619 A.2d 978, 981 (D.C. 1993);

see D.C. Bar R. XI, § 10 (f).
                                         2




      After being notified of respondent’s guilty plea, we suspended him pursuant

to D.C. Bar R. XI, § 10 (c), and directed the Board on Professional Responsibility

(“Board”) to institute a formal proceeding to determine the nature of the offense

and whether it involves moral turpitude within the meaning of D.C. Code § 11-

2503 (a) (2012 Repl.). The Board has filed a report recommending that respondent

be disbarred pursuant to D.C. Code § 11-2503 (a) (disbarment upon conviction of

crime involving moral turpitude). Respondent has not filed a brief in opposition.



      “Disbarment for conviction of an offense reached by § 11-2503(a) – i.e.,

involving moral turpitude – is mandatory.” In re Patterson, 833 A.2d 493, 493

(D.C. 2003) (citing In re Spiridon, 755 A.2d 463, 466 (D.C. 2000)). Moreover, if

an offense “manifestly involve[s] moral turpitude by virtue of [its] underlying

elements,” disbarment is mandatory without inquiry into the specific conduct that

led to the conviction. In re Colson, 412 A.2d 1160, 1164 (D.C. 1979) (en banc).

The crime of conspiracy to commit mail fraud is a crime of moral turpitude per se.

In re Allison, 990 A.2d 467, 468 (D.C. 2010); In re Schainker, 871 A.2d 1206,

1206 (D.C. 2005).      Respondent’s disbarment is, therefore, mandatory under

D.C. Code § 11-2503 (a).
                                         3


      Accordingly, we order that respondent Sean Patrick Gjerde be disbarred

from the practice of law in the District of Columbia, effective immediately, and

that his name be stricken from the roll of attorneys authorized to practice before

this court. For the purposes of reinstatement, the period of disbarment shall not be

deemed to commence until respondent files an affidavit that conforms to the

requirements of D.C. Bar R. XI, § 14 (g).



                                             So ordered.